                  Case 5:21-cv-00797 Document 1 Filed 08/26/21 Page 1 of 7




                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF TEXAS
                                         SAN ANTONIO DIVISION

EQUAL EMPLOYMENT OPPORTUNITY              )
COMMISSION,                               )
                                          )                  CIVIL ACTION NO. 5:21-cv-00797
                        Plaintiff,        )
                                          )
v.                                        )                  COMPLAINT
                                          )
LONE STAR AMBULANCE,                      )
                                          )                  JURY TRIAL DEMANDED
                         Defendant.       )
__________________________________________)

                                       NATURE OF THE ACTION

          This is an action under Title VII of the Civil Rights Act of 1964 and Title I of the Civil

Rights Act of 1991, to correct unlawful employment practices on the basis of sex and retaliation,

and to provide appropriate relief to Rhonda Mills (“Mills”) and Clarissa Lopez (“Lopez”). As

alleged with greater particularity in paragraphs 11 through 12 below, the U.S. Equal Employment

Opportunity Commission (the “Commission” or “EEOC”) alleges that Lone Star Ambulance

(“Defendant” or “Lone Star”), discriminated against Mills and Lopez by subjecting them to a

sexually hostile work environment because of their sex, female, in violation of Section 703(a) of

Title VII. The Commission further alleges that Defendant subjected Lopez to unlawful retaliation

after she engaged in protected activity, in violation of Section 704(a) of Title VII. In addition, the

Commission alleges that Mills was forced to resign from her position with Defendant because of

the intolerable working conditions.




Plaintiff’s Original Complaint                                                                  Page 1
                  Case 5:21-cv-00797 Document 1 Filed 08/26/21 Page 2 of 7




                                     JURISDICTION AND VENUE

          1.        Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337, 1343

and 1345. This action is authorized and instituted pursuant to Section 706(f)(1) and (3) of Title VII

of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-5(f)(1) and (3) (“Title VII”) and

pursuant to Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

          2.        The employment practices alleged to be unlawful were committed within the

jurisdiction of the United States District Court for the Western District of Texas, San Antonio

Division.


                                                 PARTIES

          3.        Plaintiff, the Commission, is the agency of the United States of America charged

with the administration, interpretation, and enforcement of Title VII and is expressly authorized to

bring this action by Sections 706(f)(1) and (3) of Title VII, 42 U.S.C. § 2000e-5(f)(1) and (3).

          4.        At all relevant times, Defendant has continuously been a Texas corporation doing

business in the State of Texas, and the City of San Antonio, and has continuously had at least

fifteen (15) employees.

          5.        At all relevant times, Defendant has continuously been an employer engaged in an

industry affecting commerce within the meaning of Sections 701(b), (g), and (h) of Title VII, 42

U.S.C. §§ 2000e (b), (g), and (h).

                                 ADMINISTRATIVE PROCEDURES

          6.        More than thirty days prior to the institution of this lawsuit, Mills and Lopez filed

charges with the Commission alleging violations of Title VII by Defendant.

          7.        On April 21, 2021, the Commission issued to Defendant Letters of Determination

finding reasonable cause to believe that Defendant violated Title VII and inviting Defendant to


Plaintiff’s Original Complaint                                                                     Page 2
                  Case 5:21-cv-00797 Document 1 Filed 08/26/21 Page 3 of 7




join with the Commission in informal methods of conciliation to endeavor to eliminate the

unlawful employment practices and provide appropriate relief.

          8.        The Commission engaged in communications with Defendant to provide Defendant

the opportunity to remedy the discriminatory practices described in the Letters of Determination.

          9.        On June 14, 2021, the Commission issued Defendant Notices of Failure of

Conciliation, advising Defendant that the Commission was unable to secure from Defendant a

conciliation agreement acceptable to the Commission.

          10.       All conditions precedent to the institution of this lawsuit have been fulfilled.


                                            STATEMENT OF CLAIMS


          11.       Since at least March 2018, Defendant has engaged in unlawful employment

practices at its 3700 Fredericksburg Road, Suite 131, San Antonio, Texas 78201 facility, in

violation of Section 703(a) of Title VII, 42 U.S.C. §2000e-2(a).

          Rhonda Mills

                    a.           In or around April 2016, Defendant hired Mills as a Dispatcher.
                    b.           During her employment with Defendant, Mills was subjected to sexual
                                 harassment from the Executive Director (who is also an Owner).
                    c.           The Executive Director’s sexual harassment of Mills included grabbing of
                                 the neck area, physically restraining and forcibly kissing her, and grabbing
                                 and groping of her breasts, vaginal area, and buttocks.
                    d.           In or around March 2018, the Executive Director sexually assaulted Mills
                                 by forcing her to have sexual intercourse, even though Mills told him “no.”
                                 After the Executive Director sexually assaulted Mills, he asked Mills twice,
                                 “How important is your job to you?”
                    e.           In or around June 2018, the Executive Director locked Mills in an office and
                                 started kissing her while holding the back of her neck. Mills told the
                                 Executive Director “no,” but he put his hands under her shirt, touched her
                                 breasts and her buttocks, and forced her to have sexual intercourse with him.
                                 The Executive Director told Mills, “Don’t you want to keep your job?”
                    f.           In or around March 2019, the Executive Director locked the door, told Mills
                                 to stand up, and started rubbing Mills’ body. Mills pushed him away and
                                 said “no,” but he pulled her back and forced her to have sexual intercourse
                                 with him.

Plaintiff’s Original Complaint                                                                          Page 3
                  Case 5:21-cv-00797 Document 1 Filed 08/26/21 Page 4 of 7




                    g.           On or around May 24, 2019, the Wheelchair Supervisor (who was also the
                                 Executive Director’s brother-in-law), assaulted Mills. He asked Mills to
                                 come into his office, then grabbed and touched her breasts, buttocks, and
                                 genital area. Mills told him “no,” and tried to leave, but he pulled her back
                                 by her arm and continued to grope her.
                    h.           On or around May 24, 2019, Mills was constructively discharged due to the
                                 intolerable working conditions.


                    Clarissa Lopez

                    i.           In or around January 2019, Defendant hired Lopez as a wheelchair van
                                 driver.
                    j.           Soon after she began her employment, Lopez was subjected to sexual
                                 harassment by the Wheelchair Supervisor, her supervisor.
                    k.           The Wheelchair Supervisor made daily harassing comments to Lopez about
                                 having an affair with him. He told Lopez she was going to have his baby
                                 and asked if she was having an affair with a coworker. The Wheelchair
                                 Supervisor frequently asked Lopez what her husband and his wife would
                                 say about them meeting or being together. Lopez told the Wheelchair
                                 Supervisor that she was not interested in having a relationship with him.
                    l.           The Wheelchair Supervisor also asked Lopez if she liked golden showers
                                 and used his physical stature to block or trap Lopez in places so that she had
                                 no other choice but to stay there until he left.

          12.       In addition to the above-referenced discrimination, Defendant engaged in unlawful

employment practices in violation of Section 704(a) of Title VII, 42 U.S.C. §2000e-3(a).

                    a.           The Commission re-alleges and incorporates by reference the allegations
                                 set forth in paragraph 11(i)-(l).
                    b.           Defendant subjected Lopez to retaliation after she engaged in protected
                                 activities, including objecting to her supervisor’s sexual advances and
                                 reporting the harassment to multiple members of management.
                    c.           As a result of Lopez’s protected activity, Defendant discharged Lopez from
                                 employment.

          13.       The effect of the practices complained of in paragraphs 11 through 12 above has

been to deprive Mills and Lopez of equal employment opportunities and to otherwise adversely

affect their status as employees because of their sex (female).

          14.       The unlawful employment practices complained of in paragraphs 11 through 12

above were intentional.

Plaintiff’s Original Complaint                                                                           Page 4
                  Case 5:21-cv-00797 Document 1 Filed 08/26/21 Page 5 of 7




          15.       The unlawful employment practices complained of in paragraphs 11 through 12

above were done with malice or with reckless indifference to the federally protected rights of Mills

and Lopez.


                                        PRAYER FOR RELIEF

          Wherefore, the Commission respectfully requests that this Court:

          A.        Grant a permanent injunction enjoining Defendant, its officers, successors, assigns,

agents, servants, employees, attorneys, and all persons in active concert or participation with it,

from maintaining a sexually hostile work environment, and from any other employment practice

which discriminates on the basis of sex, female;

          B.        Grant a permanent injunction enjoining Defendant, its officers, successors, assigns,

agents, servants, employees, attorneys, and all persons in active concert or participation with it,

from engaging in retaliation against current, future or former employees who have opposed

practices made unlawful by Title VII, who have participated in a proceeding under Title VII by

filing a charge of discrimination with the Commission, or who have otherwise engaged in protected

activity under Title VII;

          C.        Order Defendant to institute and carry out policies, practices, and programs which

prohibit sex discrimination, including harassment, and retaliation, and which eradicate the effects

of their past and present unlawful employment practices, including but not limited to annual

training of all supervisors and managers concerning federal employment discrimination law,

focusing in particular on sex discrimination and retaliation, and implementing and disseminating

policies and procedures to prevent sexual harassment in the work environment, to effectively

investigate complaints of sexual harassment and to instruct employees on recognizing and

preventing sexual harassment;


Plaintiff’s Original Complaint                                                                    Page 5
                  Case 5:21-cv-00797 Document 1 Filed 08/26/21 Page 6 of 7




            D.      Order Defendant to make whole Rhonda Mills and Clarissa Lopez, by providing

appropriate backpay with prejudgment interest, in amounts to be determined at trial, and other

affirmative relief necessary to eradicate the effects of its unlawful employment practices, including

reinstatement if appropriate or front pay in lieu thereof;

            E.      Order Defendant to make whole Rhonda Mills and Clarissa Lopez, by providing

compensation for past and future pecuniary losses resulting from the unlawful employment

practices described in paragraphs 11 through 12 above, including relocation expenses, job search

expenses, and medical expenses, in amounts to be determined at trial;

            F.      Order Defendant to make whole Rhonda Mills and Clarissa Lopez, by providing

compensation for past and future non-pecuniary losses resulting from the unlawful employment

practices as described in paragraphs 11 through 12 above, including but not limited to, humiliation,

emotional pain and suffering, stress, depression, anxiety, inconvenience, loss of self-confidence,

and loss of enjoyment of life, in amounts to be determined at trial;

            G.      Order Defendant to pay Rhonda Mills and Clarissa Lopez punitive damages for

engaging in discriminatory practices with malice or reckless indifference to their federally

protected rights, as described in paragraphs 11 through 12 above, in an amount to be determined

at trial;

            H.      Grant such further relief as the Court deems necessary and proper in the public

interest; and

            I.      Award the Commission its costs in this action.

                                        JURY TRIAL DEMAND

            The Commission requests a jury trial on all questions of fact raised by its complaint.




Plaintiff’s Original Complaint                                                                       Page 6
                  Case 5:21-cv-00797 Document 1 Filed 08/26/21 Page 7 of 7




                                                Respectfully submitted,

                                                GWENDOLYN YOUNG REAMS
                                                Acting General Counsel

                                                /s/ Suzanne M. Anderson
                                                SUZANNE M. ANDERSON
                                                Acting Regional Attorney
                                                Texas Bar No. 14009470

                                                 /s/ Edward Juarez
                                                EDWARD JUAREZ
                                                Supervisory Trial Attorney
                                                Texas Bar No. 24014498

                                                /s/ Esha Rajendran
                                                ESHA RAJENDRAN
                                                Trial Attorney
                                                Texas State Bar No. 24105968
                                                E-mail: esha.rajendran@eeoc.gov

                                                EQUAL EMPLOYMENT
                                                OPPORTUNITY COMMISSION
                                                San Antonio Field Office
                                                5410 Fredericksburg Rd., Suite 200
                                                San Antonio, Texas 78229-3555
                                                Telephone: (210) 640-7574
                                                Facsimile: (210) 281-7669

                                                ATTORNEYS FOR PLAINTIFF




Plaintiff’s Original Complaint                                                       Page 7
